[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                   NOV 22, 2006
                                  No. 06-11588                   THOMAS K. KAHN
                              Non-Argument Calendar                  CLERK
                            ________________________

                      D. C. Docket No. 05-00093-CR-3-MCR

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

ANGEL RUBEN CASTILLA,

                                                               Defendant-Appellant.

                            ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________

                                (November 22, 2006)

Before DUBINA, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

      Angel Ruben Castilla appeals his conviction for conspiracy to distribute and

to possess with intent to distribute five kilograms or more of cocaine, in violation
of 21 U.S.C. § 846. After a thorough review of the record, we affirm.

      Castilla was indicted along with Roberto Ramirez and two others for

conspiracy to distribute and to possess with intent to distribute five kilograms or

more of cocaine.1

      At trial, Kendall Brown testified for the government in exchange for a

lighter sentence in his drug-related conviction. According to Brown, his source for

drugs was a man from Texas named Chiky, whom Brown knew through Ramirez.

Brown and Castilla had known each other for about three years and were friends.

After a while, Brown realized that Castilla also was involved in selling drugs and

approached Castilla about his supplier. Chiky did not speak English and Brown

used Castilla as his interpreter to negotiate deals. At times, Castilla would call

Brown when Chiky was in town. Brown met Chiky at Castilla’s house two or

three times and Brown would purchase drugs each time. Brown often saw drugs at

Castilla’s house and Brown saw Chiky give Castilla drugs. Brown also observed

other people at Castilla’s house during drug buys.

      According to Brown, if Chiky was unavailable, Castilla purchased drugs

from a man named Coyote. Castilla also arranged for Coyote to sell to Brown, and

Brown would meet Coyote at Castilla’s house. Castilla was present at each



      1
          Ramirez was acquitted and the other two entered plea agreements.

                                               2
transaction and helped count the money.

       Okaloosa County Sheriff’s officer Frederick Lithgow testified that he

interviewed Castilla after Castilla was arrested and Castilla made a voluntary

statement to police.2 In his statement, Castilla admitted his involvement with

others in a conspiracy to distribute cocaine in north Florida. Castilla specifically

identified a man named Chiky as his supplier. Castilla was able to describe Chiky

and knew Chiky was from Texas. Castilla also admitted acting as Chiky’s

interpreter negotiating drug deals with Brown and others in exchange for $500 per

transaction. Castilla further admitted that he received 2 ½ kilograms of cocaine to

distribute. Lithgow was present during a search of a house belonging to a man

named Garcia, also known as “Flocko.” At the house, police found cell phones

and drugs paraphernalia.

       Officer Corey Aittama was present during the interview and confirmed that

Castilla informed police that Chiky was supplying multi-kilo quantities of cocaine,

that Castilla distributed drugs and acted as Chiky’s translator, and he identified

Coyote as another supplier.

       Jairo Ferrera Quintero, who was cooperating with authorities in exchange for

a lighter sentence in his drug case, testified that he saw Chiky deliver drugs to


       2
        Miranda v. Arizona, 384 U.S. 436, 458-71, 86 S.Ct. 1602, 1619-26, 16 L.Ed.2d 694 (1966).
The court found that Castilla had been read his rights and had voluntarily made the statement.

                                               3
Castilla, that he had received drugs directly from Castilla, and that he saw Chiky

and Castilla exchange drugs and money. According to Quintero, he delivered

drugs for Castilla on three occasions to repay money that he had borrowed to get

an attorney for his brother Mario Quintero.

      The government submitted Brown’s cell phone as evidence; the phone

contained numbers for Chiky, Coyote, and Castilla. Phone logs showed numerous

calls between Brown, Castilla, Chiky, Coyote, Flocko and Quintero.

      At the close of the government’s case-in-chief, Castilla moved for judgment

of acquittal, which the court denied.

      Castilla testified in his own defense, admitting that he knew Coyote, Flocko,

Quintero, Brown, and Chiky, and that those five men were involved with drugs.

He further admitted that he had translated for Brown and Chiky, but denied it had

anything to do with drug deals. Castilla denied that he told police he was involved

with drugs or that he was involved in any deals with Brown. Castilla further

denied dealing drugs with Coyote and using Quintero to sell or deliver drugs. He

stated that Quintero and Brown were lying about his involvement. Castilla

explained that he told police Chiky had given him $500 to buy supplies for a bar-b-

que. He further admitted that he received drugs from Chiky for his own personal

use, but stated that he had received only a few ounces from Chiky over six



                                          4
months, and not two-and-a-half kilograms as the police had testified.   According

to Castilla, he was concerned about Chiky’s drug dealings and tried to contact

narcotics officers, but was unsuccessful. He could not explain, however, why the

phone logs did not show any calls to narcotics officers. According to Castilla, the

police were out to get him and were trying to put him in jail to make him testify

against the main drug distributers.

      Castilla renewed his motion for judgment of acquittal, which the court again

denied. The jury convicted Castilla, specifically finding that the amount of drugs

involved was five kilograms or more. The court sentenced him to 169 months

imprisonment. Castilla now appeals.

      Castilla argues that the evidence was insufficient to support his conviction

because the connection between him and the co-conspirators was tenuous at best

and there was no direct evidence linking him to any agreement to sell drugs. He

asserts that Brown and Quintero are unbelievable, and he calls into question the

testimony of the law officers, challenging their memories of the interview.

      We review sufficiency of the evidence claims de novo, viewing the evidence

in the light most favorable to the government. United States v. Faust, 456 F.3d

1342, 1345 (11th Cir. 2006); see also United States v. Munoz, 430 F.3d 1357, 1367

(11th Cir. 2005), cert. denied, 126 S.Ct. 2305 (2006). This court must decide



                                          5
whether a reasonable juror could have found the defendant guilty beyond a

reasonable doubt. Id.

      “To sustain a conviction for conspiracy to possess cocaine with intent to

distribute, the government must prove beyond a reasonable doubt that (1) an illegal

agreement existed; (2) the defendant knew of it; and (3) the defendant, with

knowledge, voluntarily joined it.” United States v. Hernandez, 433 F.3d 1328,

1333 (11th Cir. 2005); United States v. McDowell, 250 F.3d 1354, 1365 (11th Cir.

2001). The government may prove the existence of the conspiracy and the

defendant’s participation in it through circumstantial evidence. United States v.

Mercer, 165 F.3d 1331, 1333 (11th Cir. 1999). Although mere presence will not

support a conspiracy conviction, it is a factor the jury may consider when

determining if the defendant was a knowing and intentional participant in the

offense. Hernandez, 433 F.3d at 1333.

      “[U]ncorroborated testimony of an accomplice may be enough to support a

conviction if the testimony is not on its face incredible or otherwise insubstantial.”

United States v. Garcia, 405 F.3d 1260, 1270 (11th Cir. 2005) (quoting United

States v. Butler, 792 F.2d 1528, 1536 (11th Cir. 1986)). This court defers to a

jury’s credibility determination unless it is “unbelievable on its face.” Id. (citing

United States v. Rivera, 775 F.2d 1559, 1561 (11th Cir. 1985)); see also United



                                           6
States v. Peters, 403 F.3d 1263, 1268 (11th Cir. 2005) (explaining that this court is

bound by the jury’s credibility determinations, and by its rejection of the inferences

raised by the defendant); United States v. Glinton, 154 F.3d 1245, 1258 (11th Cir.

1998). By deciding to testify, a defendant faces the risk that the jury will

disbelieve his testimony. United States v. Rudisill, 187 F.3d 1260, 1268 (11th Cir.

1999).

         Here, the evidence was sufficient to support the convictions. The crux of

Castilla’s testimony is that the government’s witnesses were lying and that their

testimony was unbelievable. Brown and Quintero both testified that they had seen

Castilla with drugs or selling drugs. And Brown testified that Castilla acted as a

translator for deals with Chiky and participated in deals with Coyote. Castilla

denied his participation. The jury, as the factfinder, was free to disbelieve

Castilla’s version of the events. Contrary to Castilla’s argument, neither Brown’s

nor Quintero’s testimony is unbelievable on its face. Moreover, the testimony of

the two officers confirmed Castilla’s involvement. The jury was free to conclude

that these witnesses were more credible than Castilla.

         Accordingly, because there was sufficient evidence to support the

conviction, we AFFIRM.




                                           7